Wisner and Scudder, JJ.
(dissenting). We respectfully dis*902sent. As the majority states, defendant failed to preserve for our review his contention that the judgment of conviction should be reversed because his court-appointed attorney accepted a position with the Ontario County District Attorney’s Office and was so employed at the time of defendant’s plea of guilty. We would not reach that issue in the interest of justice. In our view, this matter is factually distinguishable from People v Shinkle (51 NY2d 417). In Shinkle (supra, at 420), defendant proceeded to trial while his former attorney, who had actively represented him for several months, was employed by the District Attorney’s office. Here, the record reflects that defendant and defense counsel had limited contact.
Nothing in the record indicates that defendant’s decision to plead guilty was affected by the possibility of an abuse of confidence because of the employment of his former counsel by the District Attorney’s office. Rather, it appears from the record that defendant was given a generous plea offer and accepted the offer when he was advised by County Court that, if he was convicted after trial, he faced the possibility of adjudication as a persistent felony offender and therefore life imprisonment {see, Penal Law § 70.10 [1], [2]; CPL 400.20). For these reasons, we would affirm the judgment of conviction. (Appeal from Judgment of Ontario County Court, Harvey, J. — Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Lawton, JJ.